Citation Nr: 0924006	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-39 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $1,539.47, to 
include whether the debt was properly created.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Committee on Waivers (COW) at the Muskogee, Oklahoma, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied waiver of repayment of a 
valid debt.

When this case was previously before the Board in August 
2008, the issue was remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for further 
evidentiary development.  The claim has now been returned to 
the Board for further appellate consideration.

The appeal is again REMANDED to the RO via AMC.  VA will 
notify the appellant if further action is required.


REMAND

In August 2008, the Board remanded this claim to the RO, via 
the AMC, finding that the record contained in the file was 
not complete, and some additional development was required 
regarding the creation of the debt, the extent of the debt, 
and the Veteran's current financial status.

The AMC has clarified the circumstances surrounding the 
creation of the debt, as required, and has taken reasonable 
steps to afford the Veteran another opportunity to provide 
necessary information.  The Board notes that he has 
apparently not responded to the attempt.

The AMC did not, however, associate with the claims file a 
copy of pre-decisional January 2006 correspondence as was 
required by the August 2008 remand.  The Remand noted that in 
the decision currently on appeal, the COW refers to a January 
2006 letter which requested evidence and information from the 
Veteran.  This letter is not contained in the claims file 
forwarded to the Board, and hence it could not be reviewed to 
determine what notice and assistance was provided the Veteran 
in connection with the matter at hand.  In the Remand, the 
Board instructed the AMC to obtain this letter and include it 
in the file.  No attempt to do so is reflected in the record.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where... the 
remand orders of the Board... are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
Although the Board regrets the additional delay, a second 
remand is required for compliance with the Board's initial 
directive.  A copy of the January 2006 correspondence to the 
Veteran, to include any attachments, must be associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the January 2006 
letter to the Veteran, to include any 
attachments, and associate this with the 
claims file.  If the letter is not 
available, the RO must certify such in 
writing and explain the reason for the 
unavailability.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

